Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 29, 2014

The Court of Appeals hereby passes the following order:

A14A1931. RODNEY PARSONS v. CITI MORTGAGE.

      Rodney Parsons filed a pro se notice of appeal from the trial court’s
November 7, 2013, order denying two of his motions: a motion to nullify, apparently
challenging the court’s prior award of attorneys’ fees pursuant to OCGA § 9-11-37
(a) (4) (A); and a motion for forbearance and time to prepare.1 Appellee Citi
Mortgage has filed a motion to dismiss, contending that Parsons failed to comply with
the requisite interlocutory appeal procedures.
      The appellee is correct. The trial court’s November 7 order denying Parsons’s
motions is not a final order, and the case remains pending below. Accordingly,
Parsons was required to comply with the interlocutory appeal procedures of OCGA
§ 5-6-34 (b) to obtain appellate review at this point. See Rogers v. Dep’t of Human
Resources, 195 Ga. App. 118 (392 SE2d 713) (1990). Because Parsons failed to
comply with the requisite interlocutory procedures, the appellee’s motion to dismiss
is hereby GRANTED and this appeal is hereby DISMISSED.




      1
        Parsons directed his appeal to the Supreme Court, which transferred the
matter here.
Court of Appeals of the State of Georgia
                                 07/29/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.